 I)8:('ISIONS OF NAI'IONAI. IABOR RELATIONS BOARDSouth Carolina Electric & Gas Company and Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Local 398, Petitioner. Case I 1 RC-4658July 10, 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBy CIIAIRMAN FANNING ANI) MEMBIERS JNKINSANI) PENEI.I.OOn March 21, 1979, the Regional Director for Re-gion I issued a Decision and Direction of Election inthe above-entitled proceeding in which he fotund thepetitioned-for unit for "downstairs clerks" working inthe Employer's Charleston electric distribution de-partment an appropriate unit for purposes of collec-tive bargaining. In so doing, the Regional Directorrejected the Employer's position that any unit ofclerks in its Charleston electric distribution depart-ment must include both "upstairs clerks" and "down-stairs clerks." Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, Series 8, as amended, the Employerfiled a timely request for review of the Regional Di-rector's decision. The National Labor RelationsBoard, by telegraphic order dated April 13, 1979,granted the Employer's request for review. There-after, the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the Employer's brief on review, withrespect to the issues under review, and makes the fol-lowing findings:The Employer, a South Carolina corporation, is en-gaged in the distribution of electricity and natural gasand in the operation of urban mass transit systems.This proceeding involves employees only in the Em-ployer's Charleston electric distribution department,which is responsible for building, operating, andmaintaining electric power distribution lines. Peti-tioner, which currently represents linesmen at theCharleston facility, seeks to represent a unit of clerksat the same facility. It contends that the requestedunit is composed of two downstairs clerks. The Em-ployer conceded at the hearing that a unit of all clerksin its Charleston electric distribution departmentwould be appropriate, but asserted that such a unitmust include seven upstairs clerks in addition to thetwo downstairs clerks.The record shows that the Employer's upstairsclerks work in an office in the main building of theEmployer's facility located at 642 Meeting Street,Charleston. South Carolina. This building is con-nected by a covered patio to a smaller building. Thetwo downstairs clerks work in the smaller building.The duties of upstairs and downstairs clerks vary,but are primarily clerical. Four of the upstairs clerksreceive calls from customers regarding complaints orrequests for service, in addition to performing otherclerical duties. Two upstairs clerks are switchboardoperators, and one upstairs clerk is classified as a ste-nographer and has responsibility for minor letterwrit-ing for the department manager and for processingrequisitions, purchase orders, and payroll records.The two downstairs clerks are primarily responsiblefor maintaining time and mileage records for the line-men. In addition, they handle the issuance of toolsand safety equipment to linemen. One of the down-stairs clerks may, on occasion, perform some loadingand unloading work, but this occupies no more thanabout 3 percent of his time.It appears that there is frequent contact, both face-to-face and via telephone, between upstairs anddownstairs clerks. The Employer's personnel man-ager testified, for example, that "there would never bea day that passes that downstairs clerks] wouldn't be[in the upstairs office] for some reason or other."These contacts involve, inter alia, the processing ofrecords regarding the distribution by downstairsclerks of safety equipment and other supplies to thelinemen. Additionally., downstairs and upstairs clerksuse the same employee lounge, all clerks have essen-tiall) the samet skills (the Employer requires only ahigh school diploma for employment in either office),'upstairs clerks frequently fill in for absent downstairsclerks, and, during the "summer storm months."downstairs clerks work upstairs to handle the tele-phones approximately 2 days per week. Finally, thereis testimony that one employee transferred from thedownstairs office to the upstairs office and later trans-ferred back downstairs.Upstairs clerks are supervised by Supervisor Ben-ton, while downstairs clerks are supervised by Super-visor Cox, who also supervises linemen. Ordinarily,downstairs clerks do not report to Benton, and up-stairs clerks do not report to Cox, except in thosesituations, described above, when there are tempo-rary assignments between offices.Wages and other working conditions for clerks areessentially the same. Thus, the record shows that allclerks, upstairs and downstairs, are salaried and re-ceive the same fringe benefits. Downstairs clerks and' One of the downstairs clerks apparently had been a utilityman. There isno evidence. nor is it contended, that this experience was a prerequisite toperforming his duties as a downstairs clerk.243 NLRB No. 64388 SOt1J1 CAROI.INA EL.ECTRI( & (;AS COMPANYone of the upstairs clerks work 40 hours per week.The other upstairs clerks work 37-1/2 hours per week.In view of the foregoing, we find merit in the Em-ployer's exceptions to the Regional Director's conclu-sion that a unit limited to the two downstairs clerks isappropriate. In so concluding, the Regional Directorrelied on evidence that the downstairs clerks are sepa-rately supervised, work in another building separatedfrom the upstairs office, and have different workschedules and different previous work experience.However, despite evidence of separate immediate su-pervision, slightly different work schedules, andphysically separate work stations,2we are persuadedthat an appropriate unit must include both upstairsand downstairs clerks. In this connection, we find itsignificant that upstairs clerks perform functionswhich are closely related to the functions of thedownstairs clerks, that both groups of clerks are inthe same administrative department, that there aresignificant instances of both temporary and perma-nent transfers between the upstairs and downstairsoffices, and that all clerks are salaried and receive thesame fringe benefits. Accordingly, we find that thetwo downstairs clerks do not share a community ofinterest sufficiently separate from the upstairs clerksto warrant their representation in a separate unit.2 As suggested above, there is no evidence. nor is it contended that thefact that one of the downstairs clerks had been assigned to the field before heassumed his position in the downstairs office indicates that this field experi-ence was prerequisite or even relevant to his position as a downstairs clerkHence. contrary to the Regiona! Director. we con-clude that the downstairs clerks do not comprise anappropriate unit.' See Atlanta Gas Light ('onpat.158 NLRB 240 (1966): cf. Connecticut Light andPower (Cto pan y , 222 NLRB 1243 (1976).Accordingly, in light of the foregoing, we find thatthe following employees of the Employer constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct:All upstairs and downstairs clerks employed bythe Employer at its Charleston electric distribu-tion department, excluding all production andfield employees, technicians, pipe welders. pipewelders' assistants, guards and supervisors as de-fined in the Act.[Direction of Election4and E.vcel.tior footnoteomitted from publication.]I Moreover, the unit described in the Regional Director's decision, whichincludes downstairs clerks but excludes. inter alta. "all other office clericalemployees" (emphasis supplied). is inappropriate on its face. See. eg.. (alh-tirnia Phsitcians' Services. dhba Cualirnia Blue Shield. 178 NLRB 716. 718(1969)..At the hearing the Employer conceded that a unit consisting of bothupstairs and downstairs clerks would he an appropriate unit. owever. noevidence appears in the record as to whether Petitioner is willing to preoceedto an election in such a larger unit. Accordingly, inasmuch as the unit foundappropriate herein is larger that the unit sought by Petitioner. the Directionof Election is conditioned upon Petitoner's demonstrating. within 10 daysfrom the date hereotl that it has an adequate showing of interest in thebroader unit found appropriate389